Case 2:20-cv-10053-JMV-AME Document 21 Filed 04/16/21 Page 1 of 2 PageID: 120




Joseph A. Hayden, Jr.
Member of the Firm
jhayden@pashmanstein.com
Direct: 201.639.2004


April 16, 2021

VIA CM/ECF
Hon. John Michael Vazquez, U.S.D.J.
United States District Court for the District of New Jersey
Frank R. Lautenberg Post Office & U.S. Courthouse
2 Federal Square
Newark, New Jersey 07102

Re:     United States v. Centanni,
        Civil Action No. 2:20-cv-10053-JMV-AME

Dear Judge Vazquez:

This firm and the firm of Londa & Londa represent Defendant Joseph Centanni in this matter. We
write to request entry of the enclosed proposed order staying this action for a period of six
months. We have conferred in good faith with counsel for the United States about our request.
The United States does not object to entry of the proposed stay order.

By way of background, the United States filed this civil suit against Mr. Centanni in August 2020.
The government alleges that Mr. Centanni engaged in a pattern or practice of discrimination, and
denied a group of persons the rights granted by the Fair Housing Act, 42 U.S.C. §§ 3601, et seq.
by sexually harassing tenants and prospective tenants. [ECF No. 1] Mr. Centanni denies the
government’s allegations. [ECF No. 7]

On March 19, 2021, the Union County Prosecutor’s Office filed thirteen criminal complaints
against Mr. Centanni and arrested him at his office in Elizabeth. At the same time, the UCPO
executed a search warrant on Mr. Centanni’s office, seizing virtually all of his business records.
As of this time, we have yet to receive a return of the documents or even an inventory of what
was seized during that search. Mr. Centanni was detained at the Union County Jail until Thursday,
March 25, 2021. There is significant overlap between the state criminal complaints and the
allegations asserted by the United States in this civil action.

We believe that a stay of this matter will promote judicial economy and further the interests of
justice. See Walsh Securities v. Cristo Property Management, Ltd., 7 F. Supp. 2d 523 (D.N.J. 1998)
(granting stay of civil matter pending the outcome of a criminal investigation that substantially
overlapped with the allegations raised in the civil case). The United States does not object to

Court Plaza South           Phone: 201.488.8200
21 Main Street, Suite 200   Fax: 201.488.5556
Hackensack, NJ 07601        www.pashmanstein.com
Case 2:20-cv-10053-JMV-AME Document 21 Filed 04/16/21 Page 2 of 2 PageID: 121

Hon. John Michael Vazquez, U.S.D.J.
April 16, 2021
Page 2

entry of the enclosed proposed order, which contains a carve-out that will allow the government
to pursue third-party subpoenas on certain organizations during the proposed six-month stay
period.

The United States reserves the right to object to any further stay of this matter beyond the
requested six-month period. We reserve the right to move the Court for an extension of the
proposed stay if the circumstances warrant it.

Of course, we would be happy to answer any questions that Your Honor may have about our
request. We thank the Court in advance for its consideration of this matter.

Respectfully submitted,
s/ Joseph A. Hayden, Jr.

Joseph A. Hayden, Jr.
Brendan M. Walsh
PASHMAN STEIN WALDER HAYDEN, P.C.
Court Plaza South
21 Main Street, Suite 200
Hackensack, NJ 07601

Raymond S. Londa
LONDA & LONDA, ESQS.
277 North Broad Street
Elizabeth, NJ 07208

Attorneys for Defendant Joseph Centanni



cc: All Counsel of Record (via CM/ECF)
